Title: From Thomas Jefferson to Pichard, 22 February 1788
From: Jefferson, Thomas
To: Pichard, Nicolas Pierre de



Monsieur le President
à Paris ce 22me. Fevrier 1788

En passant par Bordeaux au mois de Mai de l’année passée, je  me fis l’honneur de me présenter chez vous pour vous faire ma cour et pour vous remercier des bontés que vous aviez témoigné à Monsieur Barclay, notre Consul, dans l’affaire désagréable qui lui étoit arrivée à Bordeaux. En m’empressant de vous prier d’en agréer ici le renouvellement, je prends la liberté d’y ajouter la demande d’une grâce. Les vins excellents, nommés de la Fite, sont de votre crue. Si vous en avez de l’année 1784. et voulez bien m’accomoder à 250. bouteilles, je vous en serai infiniment obligé. Si c’est [possible] de les faire mettre en bouteilles, et de les faire emballer chez vous, ce seroit sans doute une garantie que le vin seroit naturel, et la soutirage &c. bien faite. Si non, Monsieur Bondfield [aura] la complaisance de le faire faire, et en tout cas de les recevoir et de me les faire passer à Paris. Il aura celle aussi de vous en payer le montant à Bordeaux, ou je le ferai à votre ordre à Paris, si cela vous seroit plus commode. Voulez vous bien me permettre aussi, Monsieur, pendant ma demeure ici, et même après ma retour en Amérique, de m’adresser à vous même directement tous les fois que j’aurai besoin des vins de votre maison? Ce me seroit une obligation précieuse, et me fourniroit de tems à tems des occasions de vous renouveller les assurances des sentiments de respect et d’attachement
